Exhibit 12.1 INTERNATIONAL COAL GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN THOUSANDS) December 31, Earnings: Pretax income $ $ $ ) $ ) $ ) Fixed charges Amortization of capitalized interest 32 — Capitalized interest ) Total earnings $ $ $ ) $ ) $ Fixed charges: Interest expense $ Amortized premiums, discounts and capitalized expenses related to indebtedness Estimated interest expense within rental expense 21 27 43 Total fixed charges $ Ratio of earnings to fixed charges — — The amount of additional earnings needed to obtain a ratio of earnings to fixed charges of 1x was approximately $55.6 million, $238.9 million and $19.3 million for the years ended December31, 2008, 2007 and 2006, respectively.
